[PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE ELEVENTH CIRCUIT                 U.S. COURT OF APPEALS
                           ____________________________               ELEVENTH CIRCUIT
                                                                         January 24, 2003
                                   No. 01-12012                        THOMAS K. KAHN
                                                                             CLERK
                           ____________________________

                        D. C. Docket No. 97-01821-CV-CAM-1



PENALTY KICK MANAGEMENT LTD.,


                                                                        Plaintiff-Appellant,

                                           versus

COCA COLA COMPANY,

                                                                      Defendant-Appellee.


                           ____________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                         ____________________________
                                (January 24, 2003)


Before TJOFLAT and BIRCH, Circuit Judges, and GOLDBERG*, Judge.
_______________________________________
*Honorable Richard W. Goldberg, Judge, United States Court of International Trade, sitting by
designation.
TJOFLAT, Circuit Judge:

      Penalty Kick Management Ltd. (“PKM”) brought this lawsuit against the

Coca-Cola Company (“Coca-Cola”), seeking legal and equitable relief under

theories of conversion, misappropriation of a trade secret, breach of contract,

breach of a confidential relationship and duty of good faith, unjust enrichment, and

quantum meruit. The district court granted summary judgment in favor of Coca-

Cola as to all claims, and PKM appeals. We affirm.



                                          I.

                                         A.

      In early 1995, PKM’s Chief Executive Officer, Peter Glancy, conceived of a

beverage label marketing and production process known as “Magic Windows.”

Magic Windows consisted of the following: a scrambled message on the inside of a

beverage container label which could be decoded and read only after the beverage

container was emptied. The message would be read through a colored filter printed

on a label on the opposite side of the container, directly across from the coded

message.

      On November 2, 1995, Glancy and Charles Carter of PKM met with

representatives of Coca-Cola to demonstrate Magic Windows. Glancy orally


                                          2
advised the Coca-Cola representatives that the information concerning Magic

Windows was confidential, and the representatives regarded it as such. Glancy

also advised the representatives that PKM was pursuing global patent protection on

Magic Windows,1 and thus would be in a position to provide Coca-Cola the

exclusive rights to the Magic Windows marketing tool.

       A few months after the meeting, in February of 1996, the parties executed a

Non-Disclosure Agreement in which each agreed not to disclose to any third party

any confidential information shared during discussions regarding Magic Windows.

However, the agreement went on to provide:

              [T]here is no obligation to maintain in confidence any

              information that:

              (i) at the time of disclosure is available to the public;

              (ii) after disclosure, becomes available to the public by

              publication or otherwise;

              (iii) is in [Coca-Cola’s or its subsidiaries’ or affiliates’

              possession], at the time of disclosure [];


       1
         Glancy applied for patents for Magic Windows in the United States and the United
Kingdom. The U.S. patent application was rejected in July 1998 because Glancy’s claims were
anticipated by information in a 1993 international patent application filed by Virtual Image.
After modifying the application, however, Glancy received a U.S. patent in 1999 covering some,
but not all, aspects of Magic Windows.

                                              3
              (iv) is rightfully received from a third party; [or]

              ...

              (vi) [Coca-Cola] can establish was subsequently

              developed independently by [Coca-Cola or its

              subsidiaries or affiliates] independently of any disclosure

              hereunder.



       After the execution of the agreement, PKM and Coca-Cola representatives

met again to discuss the possibility of Coca-Cola licensing Magic Windows for its

exclusive use. Following several months of discussions, on July 16, 1996, Coca-

Cola drafted a Development and License Agreement in which, among other things,

Coca-Cola proposed to pay PKM $1 million and a per label royalty for a global

license giving Coca-Cola the exclusive right to use Magic Windows.2

       Concomitant with sending its proposed license agreement, however, Coca-

Cola undertook an intellectual property review of PKM’s patent applications to

determine, inter alia, whether PKM could actually provide Coca-Cola with

exclusivity over the concept embodied in Magic Windows. In the course of that


       2
         Coca-Cola says the proposed agreement was offered based on representations from
PKM that it had a firm offer from Pepsi International, with whom PKM was also meeting to
discuss a possible licensing arrangement.

                                             4
review, Coca-Cola unearthed a copy of the Virtual Image patent application

published in May of 1993, and sent a copy of the application to Glancy on October

7, 1996. The Virtual Image patent application revealed that the two main concepts

of Magic Windows – using a colored filter to decode a disguised message and

placing the filter on the side of a bottle label opposite the coded message, already

existed in prior art.3 In view of the Virtual Image patent application, Coca-Cola

concluded that the Magic Windows concept was in the public domain, and that

PKM could not provide the patent exclusivity Coca-Cola was seeking.

Accordingly, a month later, on November, 19, 1996, Coca-Cola informed PKM

that it would “not pursue [an] exclusivity agreement” w[ith] them,” and terminated

all negotiations.



                                                 B.


      3
          The Virtual Image patent application’s prior art provided, in pertinent part:
               Color has been employed to disguised images by printing an image
               in one color, then overprinting it with another image or pattern in a
               different color having approximately the same apparent brightness.
               Adjacent zones of equibrightness appear to visually blend, even
               though they are of different color, thereby confounding the
               perception of the original image. The encrypted image can be
               decrypted by viewing it through a color filter which blocks the
               image color and passes the confounding color. This method
               provides only limited image security, since careful inspection of
               the encrypted image without the color filter can usually reveal the
               “hidden” message.

                                                  5
      PKM’s presentation was not the first or only time that Coca-Cola had

discussed window labels and decoder filters. Two other instances are particularly

important in this case.4 First, in November of 1995 (the same month PKM first met

with Coca-Cola), Coca-Cola asked BrightHouse, an Atlanta-based ideation

company, to create a promotion for the upcoming 1996 NFL season. One of the

ideas presented by BrightHouse in December of 1995 was the creation of a bottle

label with a scrambled message on the back inside of the label and a red decoder

filter printed on the front side of the label. BrightHouse believed the concept would

work, and proved its point with a graphic illustration and a bottle mock-up. Coca-

Cola subsequently tested the BrightHouse concept with focus groups in order to

gauge consumer reaction to a decoder bottle.

      Second, in September of 1996 (while Coca-Cola was still negotiating with

PKM), Coca-Cola met with Steve Everett, a salesman with ITW-Autosleeve (ITW),

the regular printer for labels used on Coca-Cola’s products in Argentina, to discuss

a windows label promotion in Argentina. At this meeting, Coca-Cola

representatives discussed the concept of the window label in general terms, showed

Everett a mock-up of a bottle with a label, and asked if ITW was capable of



       4
        In addition to these two instances, Coca-Cola utilized color-encoded game pieces that
were decoded by red filters in both 1981 and 1991.

                                              6
manufacturing such a label. The label included a message that was printed off an

ink-jet or bubble jet printer and was taped to the back side of the bottle; red litho

paper was on the front side of the bottle. ITW informed Coca-Cola it could produce

the label and set out to do so.

      ITW’s Graphic Arts Manager, Jeffrey Albaugh, was assigned the task. He

was not given any instruction on how to create the sample label. Albaugh

independently determined the type of printing press, inks, color sequences, and

production processes needed. He alone did the following: constructed the

scrambled text on the label; planned the print formula; selected the film to use as a

substrate for the label; chose the color to use on the filter; figured how to block the

scrambled message from being read from the outside; picked the weight and tone of

the ink; established the printing setup; and decided whether to print on the surface

or reverse print the label. Albaugh made these decisions based on his experience as

a printer. He viewed the task as “simple, everyday printing” that did not require

“anything new in technology.” After approximately three weeks, Albaugh

completed the bottle label. Coca-Cola subsequently used the label in an

Argentinian marketing promotion.

      In February of 1997, PKM learned of the Argentinian promotion. After

viewing one of the Coca-Cola bottles, PKM was alarmed by (what it perceived to


                                           7
be) the striking similarity between its Magic Windows label and the bottle label

developed by ITW. Glancy called Coca-Cola to determine whether Coca-Cola had

used the information PKM had shared to help create the ITW label. When Coca-

Cola denied any wrongdoing, PKM filed this suit.



                                        C.

      The complaint in this case is framed in six counts. Count I alleged that Coca-

Cola converted PKM’s Magic Label technology for its own use; Count II alleged

that Coca-Cola misappropriated trade secrets when it divulged the disclosed

information to ITW, who in turn, used that information to develop its label; Count

III alleged that Coca-Cola breached the Non-Disclosure Agreement when it

disclosed confidential information to ITW; Count IV alleged that Coca-Cola

breached its confidential relationship and duty of good faith imposed by O.C.G.A. §

23-2-58; Count V alleged that Coca-Cola was unjustly enriched by utilizing PKM’s

design of, and production process for, the Magic Windows technology; finally,

Count VI alleged that Coca-Cola failed to compensate PKM for the services and

property provided to Coca-Cola.

      Coca-Cola answered the complaint, denying liability on all counts. In short,

Coca-Cola stated that the information revealed by PKM regarding Magic Windows


                                         8
was not a trade secret, was not disclosed to ITW or any other third party, and was

not used by Coca-Cola. Additionally, Coca-Cola had complied with the Non-

Disclosure Agreement, and did not owe any money to PKM because it did not

provide Coca-Cola with any valuable services or property. Rather, the Magic

Windows concept was rightfully received by Coca-Cola during the BrightHouse

presentation, and any other allegedly misappropriated elements of Magic Windows

were independently developed by ITW using well-known printing techniques.

        As part of its defense, Coca-Cola served an interrogatory on PKM asking

PKM to identify every element of the Magic Windows technology that PKM

contended was misappropriated by Coca-Cola. Plaintiff responded, in pertinent

part,

              PKM contends that Coke misappropriated a promotional

              concept referred to as “Magic Windows,” “Clear View

              Windows,” and “Rear View Windows” that requires

              purchasers of containers (in the case of Coke, a beverage

              container) to empty the contents of the container to

              receive a message or to determine whether they have won

              a prize which was incorporated in a commercially feasible

              beverage label printed on a gravure or comparable press


                                           9
            with standard inks onto single-laminate, flexible plastic

            packaging material using a label production process and

            color sequences whereby up to eight colors can be utilized

            to print onto film, as a substrate, or reverse-printed, which

            leaves the plastic film facing forward and toward the

            viewer to create a beverage label with a non-embossed,

            two or three colored encrypted image or message on the

            inside or reverse side of the label that is visually

            incoherent which appears approximately opposite or

            approximately 180° from a colored window filter which is

            used as a viewing mechanism to decode the image or

            message in a visually coherent form.



From this response, Coca-Cola had an expert create a chart of the allegedly

misappropriated elements:

      Element                                                           Type of

                                                                        Element
 1.   A promotional concept referred to as “Magic Windows,”             Concept

      “Clear View Windows” and “Rear View Windows”


                                          10
2.   that requires purchasers of containers (in the case of Coke,    Concept

     a beverage container) to empty the contents of the

     container
3.   to receive a message or to determine whether they have          Concept

     won a prize
4.   which was incorporated in a commercially feasible               Concept

     beverage label
5.   printed on a gravure or comparable press                        Production
6.   with standard inks                                              Production
7.   onto single-laminate, flexible plastic packaging material       Production
8.   using a label production process and color sequences            Production

     whereby up to eight colors can be utilized
9.   to print onto film, as a substrate, or reverse-printed, which   Production

     leaves the plastic film facing forward and toward the

     viewer
10. to create a beverage label with a non-embossed                   Concept
11. two or three colored                                             Concept
12   encrypted image or message                                      Concept
13. on the inside or reverse side of the label                       Concept
14. that is visually incoherent                                      Concept
15. which appears approximately opposite or approximately            Concept

     180°

                                        11
 16. from a colored window filter                                    Concept
 17. which is used as viewing mechanism to decode the image          Concept

       or message
 18. in a visually coherent form                                     Concept



PKM’s expert generally agreed with the chart. Additionally, the district court

adopted the chart in a November 30, 2000 Order (in which the court limited

PKM’s trade secret claim to the elements listed in the chart). PKM did not object

to the court’s adoption of the chart.

      Several months later, after extensive discovery and many depositions, the

court, in a March 28, 2001 Order, granted Coca-Cola’s motion for summary

judgment on all counts of the complaint. As for the misappropriation of trade

secrets claim, the court found as a matter of law that although Magic Windows was

a trade secret, Coca-Cola had not misappropriated either the concept or the actual

printing process of Magic Windows. The court also held that Coca-Cola had not

breached the Non-Disclosure Agreement, finding as a matter of law that the Magic

Windows concept was rightfully received from BrightHouse, and that ITW

independently developed the labels from “simple, everyday printing” techniques.

Finally, the court held that the remaining counts – conversion, breach of


                                         12
confidential relationship and duty of good faith, unjust enrichment, and quantum

meruit – were superseded by Georgia’s trade secret law. As a result of the court’s

rulings, judgment was entered for Coca-Cola and the case was closed.

       PKM appeals each of the district court’s rulings, contending that (1) there

are genuine issues of material fact as to whether Coca-Cola misappropriated

confidential information regarding Magic Windows and breached the Non-

Disclosure Agreement, and (2) the district court improperly applied Georgia trade

secret law regarding both misappropriation and supersession. For these reasons,

PKM maintains the district court’s judgment should be reversed.

       Since the heart of this case involves the claim for the misappropriation of

trade secrets, we begin our analysis of the district court’s rulings on that issue.5



                                                II.

                                               A.

       Under the Georgia Trade Secrets Act (“GTSA”), O.C.G.A. § 10-1-760 et

seq., a claim for misappropriation of trade secrets requires a plaintiff to prove that


       5
          When examining summary judgments, our review is plenary. See, e.g., Georgia-Pacific
Corp. v. Lieberam, 959 F.2d 901, 904 (11th Cir. 1993). We will affirm a grant of summary
judgment only if no genuine issue of material fact exists and only if the moving party is entitled
to judgment as a matter of law. Fed. R. Civ. P. 56(c). The same legal standards that controlled
the district court apply here. In this case Georgia law provides the rule of decision.

                                                13
“(1) it had a trade secret and (2) the opposing party misappropriated the trade

secret.” Capital Asset Research Corp. v. Finnegan, 160 F.3d 683, 685 (11th Cir.

1998) (quoting Camp Creek Hospitality Inns, Inc. v. Sheraton Franchise Corp., 139

F.3d 1396, 1410 (11th Cir. 1998)). Whether information constitutes a “trade

secret” is a question of fact. Camp Creek, 139 F.3d at 1410-11 (citing Wilson v.

Barton & Ludwig, Inc., 296 S.E.2d 74, 78 (Ga. Ct. App. 1982)).

      The Act defines “trade secret” as

             information, without regard to form, including, but not

             limited to, technical or nontechnical data, a formula, a

             pattern, a compilation, a program, a device, a method, a

             technique, a drawing, a process, financial data, financial

             plans, product plans, or a list of actual or potential

             customers or suppliers which is not commonly known by

             or available to the public and which information:

             (A) Derives economic value, actual or potential, from not

             being generally known to, and not being readily

             ascertainable by proper means by, other persons who can

             obtain economic value from its disclosure or use; and

             (B) Is the subject of efforts that are reasonable under the


                                          14
             circumstances to maintain its secrecy.



O.C.G.A. § 10-1-761(4). “The fact that some or all of the components of the trade

secret are well-known does not preclude protection for a secret combination,

compilation, or integration of the individual elements.” Essex Group, Inc. v.

Southwire Co., 501 S.E.2d 501, 503 (Ga. 1998) (quoting Restatement (Third) of

Unfair Competition § 39(f) (1995)). Hence, even if all of the information is

publicly available, a unique combination of that information, which adds value to

the information, also may qualify as a trade secret. Finnegan, 160 F.3d at 686

(citing Essex Group, 501 S.E.2d at 503).

      The district court found that although many elements of PKM’s Magic

Windows were included in the Virtual Image patent application, including the

concept of using a coded message on the reverse side of a label requiring that the

bottle be emptied so that the coded message can be decoded through a transparent

window, many aspects of Magic Windows were unique. For instance, PKM’s

label was non-embossed and utilized ink, while the decoding label detailed in the

Virtual Image application was embossed and did not bear ink. Additionally, PKM

was able to provide complete image security before the bottle was at least partially

emptied, whereas the Virtual Image application indicated that previous colored


                                           15
filter decoding methods only provided limited image security. Finally, nothing in

the Virtual Image patent application dealt with the production elements used to

produce PKM’s Magic Windows labels. With these unique aspects in mind, the

district court ruled that PKM had in Magic Windows “accomplished an effective,

successful and valuable integration of the public domain elements,” Essex Group,

501 S.E.2d at 503, and therefore, possessed a trade secret.

      Our review of the record supports the findings of the district court. Each of

the required statutory elements is satisfied. First, as indicated above, certain

aspects of Magic Windows were not “commonly known by or available to the

public.” In particular, the production process was unique to PKM and unknown to

its competitors. See Salsbury Labs., Inc. v. Merieux Labs., Inc., 908 F.2d 706, 710-

11 (11th Cir. 1990). Second, it is clear that PKM’s information possessed actual or

potential economic value; after all, both Coca-Cola and Pepsi International were

negotiating with PKM for a potential licensing agreement at the time of the

purported misappropriation. Third, Glancy’s oral insistence on confidentiality at

the initial November 5, 1995 meeting (and in its meetings with Pepsi

International), as well as the written Non-Disclosure Agreement with Coca-Cola,

were certainly reasonable efforts to maintain the secrecy of Magic Windows. We

find no legal error in the district court’s judgment that PKM’s Magic Windows


                                          16
constituted a trade secret under Georgia law.

       Before proceeding, however, we highlight the fact that most of PKM’s

concept elements were covered by the prior art outlined in the Virtual Image patent

application, and therefore are not protectable as trade secrets. O.C.G.A. § 10-1-

761(4).



                                               B.

       Having agreed with the district court that information regarding Magic

Windows constitutes a trade secret, we must next determine whether Coca-Cola

misappropriated PKM’s trade secrets when it had ITW develop a label.6 A

defendant misappropriates a trade secret when, among other things, it discloses or

uses a trade secret of another, without express or implied consent, knowing that at

the time of disclosure or use the trade secret was acquired under circumstances

giving rise to a duty to maintain its secrecy or limit its use. O.C.G.A. § 10-1-

761(2)(B);7 see Kuehn v. Selton & Assocs., 530 S.E.2d 787, 791 (Ga. Ct. App.

       6
          Whether Coca-Cola used PKM’s trade secret is a question of fact. See Outside Carpets,
Inc. v. Indus. Rug Co., 185 S.E.2d 65, 68 (Ga. 1971).
       7
           O.C.G.A. § 10-1-761(2)(B) provides, in pertinent part:
                “Misappropriation” means:
                  (B) Disclosure or use of a trade secret of another without
                express or implied consent by a person who:
                       (i) Used improper means to acquire knowledge of a trade
                       secret; [or]

                                               17
2000). In this case, the surrounding circumstances, namely the Non-Disclosure

Agreement, clearly gave rise to a duty on the part of Coca-Cola to maintain the

secrecy of any Magic Windows trade secrets. In fact, Coca-Cola does not dispute

that it had a duty to maintain the secrecy of PKM’s shared trade secrets. The issue

of misappropriation, therefore, hinges on whether Coca-Cola actually disclosed or

used PKM’s trade secrets when it employed ITW to develop a label – an allegation

Coca-Cola vigorously denies.

      When the Supreme Court of Georgia recently addressed trade secrets under

the GTSA, it relied heavily upon the Restatement (Third) of Unfair Competition

(1995) – quoting and adopting two paragraphs from the Restatement to determine

the meaning of “trade secret.” See Essex Group, 501 S.E.2d at 503. We therefore

think it prudent to consult the Restatement for guidance to determine what

constitutes “disclosure” and “use” under the Act. Section 40 provides the answer:

            There are no technical limitations on the nature of the

            conduct that constitutes “use” of a trade secret . . . . As a



                   (ii) At the time of disclosure or use, knew or had reason to
                   know that knowledge of the trade secret was:
                            (I) Derived from or through a person who had
                            utilized improper means to acquire it; [or]
                            (II) Acquired under circumstances giving rise to a
                            duty to maintain its secrecy or limit its use.


                                            18
general matter, any exploitation of the trade secret that is

likely to result in injury to the trade secret owner or

enrichment to the defendant is a “use” . . . . Thus,

marketing goods that embody the trade secret, employing

the trade secret in manufacturing or production, [and]

relying on the trade secret to assist or accelerate research

or development . . . all constitute “use.”

   The unauthorized use need not extend to every aspect

or feature of the trade secret; use of any substantial

portion of the secret is sufficient to subject the actor to

liability. Similarly, the actor need not use the trade secret

in its original form. Thus, an actor is liable for using the

trade secret with independently created improvements or

modifications if the result is substantially derived from

the trade secret. . . . However, if the contribution made

by the trade secret is so slight that the actor’s product or

process can be said to derive from other sources of

information or from independent creation, the trade secret

has not been “used” for purposes of imposing liability


                              19
             under the rules . . . .

                The owner of a trade secret may be injured by

             unauthorized disclosure of a trade secret as well as by

             unauthorized use. . . . Any conduct by the actor that

             enables another to learn the trade secret . . . is

             “disclosure” of the secret.



Restatement (Third) of Unfair Competition § 40 cmt. c (1995) (emphasis added).

      To summarize, under the Restatement, a defendant is liable for the

misappropriation of a trade secret only if the plaintiff can show that the defendant

(1) disclosed information that enabled a third party to learn the trade secret or (2)

used a “substantial portion” of the plaintiff’s trade secret to create an improvement

or modification that is “substantially derived” from the plaintiff’s trade secret. On

the other hand, if the defendant independently created the allegedly

misappropriated item with only “slight” contribution from the plaintiff’s trade

secret, then the defendant is not liable for misappropriation. These standards

suggest that for Coca-Cola to be liable for misappropriating Magic Windows, PKM

must prove either that Coca-Cola disclosed information that enabled ITW to learn

PKM’s trade secret or that ITW’s label was “substantially derived” from PKM’s


                                           20
Magic Window label and not the result of independent creation.8 We think that

PKM has failed to prove either.



                                                 1.

       PKM has presented no direct evidence that Coca-Cola disclosed PKM’s

trade secrets to ITW. Several Coca-Cola representatives testified that no PKM

trade secrets were revealed to ITW. Moreover, employees from ITW, Steve

Everett and Jeffrey Albaugh, both testified that ITW alone determined how to

develop its bottle label and that they did not utilize any information from Coca-

Cola or PKM in the production process.

       Faced with a lack of direct evidence that Coca-Cola disclosed PKM’s trade

secrets, PKM resorts to relying on various forms of circumstantial evidence to

prove Coca-Cola actually disclosed its trade secrets to ITW. First, PKM highlights


       8
         Courts applying Georgia’s pre-GTSA trade secret law also indicate that the correct test
for determining if a defendant has made unauthorized use of a trade secret is to figure out if the
defendant’s product is “substantially derived” from the plaintiff’s product. See Salsbury Labs.,
Inc. v. Merieux Labs., Inc., 908 F.2d 706 (11th Cir. 1990) (determining if the defendant’s
process “closely resembles” plaintiff’s process and finding that defendant’s process was
“substantially derived” from plaintiff’s process); Speciality Chems. & Servs. v. Chandler, 1988
WL 618583 at *5 (N.D. Ga. 1988) (stating that “even with independent improvements or
modifications, a party cannot use another’s trade secrets so long as their product is substantially
derived from the trade secrets) (emphasis in original); see also Outside Carpets, Inc. v. Indus.
Rug Co., 185 S.E.2d 65, 68 (Ga. 1971) (determining that defendant’s product “utilize[d] the
same principles” as plaintiff’s product). Although the GTSA superceded Georgia law on trade
secrets, O.C.G.A. § 10-1-767(a), “prior law consistent with the Act remains viable precedent.”
Essex, 501 S.E.2d at 503 (citing Avent, Inc. v. Wyle Labs., Inc., 437 S.E.2d 302 (Ga. 1993)).

                                                21
the fact that Coca-Cola cannot produce as evidence the label it provided to ITW,

and argues Coca-Cola’s inability to do so warrants a “negative inference” of

misappropriation. We find no support in the law for such a proposition. In this

circuit “an adverse inference is drawn from a party’s failure to preserve evidence

only when the absence of that evidence is predicated on bad faith.” Bashir v.

Amtrak, 119 F.3d 929, 931 (11th Cir. 1997). There is no indication of bad faith in

this case, so we decline to draw an adverse inference for the lost label.

      Second, PKM points out that the “same [Coca-Cola] employees who

received PKM’s disclosures approached ITW to produce the Argentine label.” It

again suggests this fact warrants an inference of misappropriation. For the same

reason, we decline to draw such an inference. Additionally, we note that it was the

job of these Coca-Cola representatives to develop product and marketing

promotions. This inevitably requires meeting with more than one entity.

      Finally, PKM argues that notes written by Steve Everett, testimony by

Jeffrey Albaugh, and a voice mail message left by a Coca-Cola representative who

had met with both PKM and ITW all prove that Coca-Cola provided ITW with

PKM’s disclosed label and other trade secret information. We disagree. The

testimony of Everett, Albaugh, and the Coke representative indicate that the label

provided to ITW had red litho paper and was not of professional quality (as was


                                          22
PKM’s). Additionally, that same testimony, especially Albaugh’s, reveals that

Coca-Cola did not disclose any information to ITW that belonged to PKM. The

limited instructions given by Coca-Cola to ITW involved matters unrelated to

elements that PKM claim as trade secrets.

      In sum, we find that PKM has failed to provide evidence that Coca-Cola

actually disclosed its trade secrets to ITW.



                                          2.

      We must next determine whether PKM has provided evidence that Coca-

Cola and/or ITW actually used any Magic Windows trade secrets. To show

unauthorized use, PKM must prove that the label developed by ITW was

“substantially derived” from the Magic Windows label and not the product of

independent development. Our inquiry requires us to compare and contrast the

various elements of the two labels. For sake of analytical convenience we will

discuss the Magic Windows elements along the two categories proposed by Coca-

Cola’s expert: concept and production.



                                          a.

      We begin with the five identified production processes, which the parties


                                          23
refer to as (1) printing press, (2) inks, (3) film material, (4) color sequencing, and

(5) reverse printing:

      Printing press

      Magic Windows is printed on a gravure or comparable press. The evidence

      indicates that the ITW labels were created on flexographic presses.

      Inks

      Magic Windows is made with standard inks. The evidence provides that

      Albaugh, with the help of Sun Chemical, decided which inks to use and

      chose proprietary inks.

      Film Material

      Magic Windows is printed on a single-laminate, flexible plastic packaging

      material. The evidence shows that Albaugh alone decided which film to use

      as a substrate for the label and that he chose a single-ply film that was not

      laminated.

      Color Sequencing

      Magic windows uses a label production process and color sequences

      whereby up to eight colors can be utilized. The evidence indicates that

      Albaugh alone decided the label production process, including determining

      the numbers of colors to use and the color sequences. He chose both a


                                           24
      different number of colors from Magic Windows (seven instead of eight)

      and used a different sequence than that used in Magic Windows.

      Reverse printing

      Magic Windows is printed on a film, as a substrate, or reverse-printed,

      which leaves the plastic film facing forward and toward the viewer. The

      evidence provides that Albaugh was responsible for determining whether to

      print on the surface or to reverse print on the label, and that he used forward

      printing.

      The above comparisons show that none of the five production elements in

ITW’s label match those for Magic Windows. Moreover, the evidence also

indicates that ITW employee Albaugh alone decided the various production

processes. Accordingly, the conclusion is inevitable that the production processes

of the ITW label were not derived, much less “substantially derived,” from PKM’s

Magic Windows label.



                                          b.

      Having determined that Coca-Cola did not use PKM’s production elements,

we next consider whether Coca-Cola used PKM’s Magic Windows concepts. A

cursory analysis of the two labels indicates that the two labels share nearly


                                          25
identical concepts. On the surface it thus appears that Coca-Cola and ITW may

have used PKM’s concepts. Coca-Cola contends, however, that all of the concept

elements listed in PKM’s trade secret were presented to Coca-Cola by BrightHouse

in late 1995, and as the lawful owner of the concepts presented by BrightHouse,

Coca-Cola independently developed all of the concepts revealed by PKM’s trade

secret. Moreover, most of PKM’s concepts were already part of the public domain,

as revealed by the Virtual Image patent application. Coca-Cola argues, therefore,

that any concept used to assist ITW with the making of labels belonged to or was

legitimately used by Coca-Cola, and that no PKM’s trade secret concept elements

were used to make the ITW label. To assess Coca-Cola’s argument, we compare

the PKM concept elements with the concepts presented by BrightHouse.

      As mentioned above, BrightHouse presented the idea of a bottle label with a

scrambled message on the back side of the label and a red decoder filter – called

the “Red Zone” – printed on the front of the label. BrightHouse’s Chief Operating

Officer, Roger Milks described the concept as follows:

            [T]he concept being that the bottle is – as the liquid is

            consumed and the level drops in the bottle, you could

            look through the Red Zone and you would see something

            on the opposite side of the bottle on the inside of the


                                         26
             label, the purpose of that red device being to decode the

             message.

             ...

             If you weren’t viewing it through the red [filter], all you

             would see is a blurred, illegible message. If you look at

             it through the Red Zone – i.e., the prize is in the Red

             Zone – you would decode the message and you would

             either be an instant winner or not.



The color graphic shown to Coca-Cola by BrightHouse at the presentation stated:

“Purchasers of 20oz bottle would look through the Coca-Cola Red Zone circle to

reveal instant win prizes. The Red Zone is a clear plastic circle that allows

consumer to look through the bottle, once the product is gone, to see [the] prize

revealed on the inside of the label.” The graphic also contained a label design with

a “Red Zone” transparency that revealed a “You Win” message on the inside of the

opposite side. The inside message contained three colors: red, white and black.

      PKM has presented no evidence refuting this testimony. We find, as did the

district court, that the BrightHouse presentation revealed all of PKM’s concepts.

Like PKM’s Magic Windows, BrightHouse’s idea is a (1) promotional concept (2)


                                          27
that requires purchasers of containers to empty the contents of a container (3) to

determine if they have won a prize (4) from a commercially feasible beverage label

(5) with a non-embossed (6) two or three colored (7) encrypted message (8) on the

inside or reverse side of the label (9) that is visually incoherent (10) and located

approximately 180° (11) from a colored window filter (12) used to view and

decode the message (13) in a visually coherent form. Additionally, we agree with

Coca-Cola that even if the BrightHouse concepts were not revealed to Coca-Cola,

most of the concept elements at issue were part of the public domain and were not

protectable as trade secrets.

      PKM nonetheless argues that it is irrelevant whether the BrightHouse

proposal is similar to the “concept” of PKM’s Magic Windows because Coca-Cola

relied on PKM’s sample labels and not the BrightHouse drawing when it asked

ITW to develop the labels. PKM contends that Coca-Cola’s inability to

demonstrate that it utilized the BrightHouse idea instead of the PKM concept when

seeking ITW’s assistance is “fatal to Coke’s defense because it cannot prove that

its alleged independent development was done ‘in the absence of any

misappropriation.’” We think, however, that PKM is improperly attempting to

shift the burden of proof to the defendant; PKM, as the plaintiff, maintains the

burden of proving misappropriation. See Capital Asset Research Corp. v.


                                          28
Finnegan, 160 F.3d 683, 685 (11th Cir. 1998). PKM has simply not provided

evidence to support its claim that Coca-Cola used the concepts from PKM.

      In short, PKM has failed to demonstrate a fact issue as to whether the label

developed by Coca-Cola via ITW was “substantially derived” from any PKM trade

secrets.



                                         III.

      In part II we held that the district court correctly determined that PKM’s

Magic Windows label was a trade secret within the meaning of the Georgia Trade

Secrets Act (GTSA). As a consequence of that ruling, we now must decide

whether the district court rightly concluded that four of PKM’s remaining claims –

conversion, breach of confidential relationship and duty of good faith, unjust

enrichment, and quantum meruit – must be dismissed because they are superseded

by the Act.

      Section 10-1-767(a) provides that the GTSA “supersede[s] conflicting tort,

restitutionary, and other laws of [Georgia] providing civil remedies for

misappropriation of a trade secret.” Subpart (b) of that section goes on to state,

however, that the statute does not affect (1) “contractual duties or remedies,




                                          29
whether or not based upon misappropriation of a trade secret”9 or (2) “other civil

remedies that are not based upon misappropriation of a trade secret.” PKM

contends that each of the above four claims falls under the second exception, and

therefore they are not superseded by the GTSA. Coca-Cola, on the other hand,

argues that the GTSA explicitly supersedes each of the four claims.

       Specifically, PKM argues that since claims of conversion, breach of

confidential relationship and duty of good faith, unjust enrichment, and quantum

meruit “are not dependent on the existence of a trade secret,” each claim is not

“based” upon the misappropriation of a trade secret, and therefore not preempted.

Stated another way, PKM argues that conversion, breach of confidential

relationship and duty of good faith, unjust enrichment, and quantum meruit are

each distinct theories of civil remedies for the wrongful use of information not

rising to the level of a trade secret,10 and thus do not “conflict” with a



       9
         PKM’s Count III, Breach of Contract, clearly falls within this exception. The district
court, accordingly, was correct to determine that this count was not superceded by the GTSA.
We address PKM’s breach of contract claim, infra part IV.
       10
           Some cases distinguish between trade secret information and confidential information,
see, e.g., Jensen Tools, Inc. v. Contact East, Inc., 1992 WL 245693 (D. Mass. 1992), and hold
that a claim (such as a breach of fiduciary duty) involving underlying information that does not
qualify as a trade secret is not preempted. See, e.g., Combined Metals of Chicago, Ltd. v. Airtek,
Inc., 985 F. Supp. 827, 830 (N.D. Ill. 1997); see also Frantz v. Johnson, 999 P.2d 351, 358 n.3
(Nev. 2000) (“There may be future instances where a plaintiff will be able to assert tort claims . .
. that do not depend on the information at issue being deemed a trade secret, and are therefore
barred by the UTSA”).

                                                30
misappropriation of a trade secret claim.11 Although PKM’s statements may be

true under certain circumstances, we fail to recognize how they support its case

here, given that the allegedly misused information actually does rise to the level of

a trade secret.

       In the lone Georgia appellate opinion to signficantly address supersession

under the GTSA, the court of appeals held that a claim of conversion is superseded

by the GTSA “to the extent” the claim addresses a trade secret. Tronitec, Inc. v.

Shealy, 547 S.E.2d 749, 755 (Ga. Ct. App. 2001).12 Unlike the facts in Tronitec,

which involved an allegation for the conversion of trade secret information and

personal property, PKM’s claims are wholly based upon a trade secret. Indeed, the

full extent of each of PKM’s claims, be it conversion, breach of confidential



       11
          The GTSA only preempts common law claims that “conflict” with its provisions.
O.C.G.A. 10-1-767(a). Unfortunately, Georgia courts have not specifically defined what
constitutes a conflict between the GTSA and the common law. Some non-Georgia courts, when
addressing a particular state’s version of the UTSA, have indicated that blanket preemption
applies to all claims involving information that the plaintiff claims is a trade secret, see
Hutchinson v. KFC Corp., 809 F. Supp. 68, 71 (D. Nev. 1992), while other courts have held that
claims are only preempted to the extent that they contain the same factual allegations as the
claim for use or misappropriation of trade secrets. See Micro Display Sys., Inc. v. Axtel, Inc.,
699 F. Supp. 202, 204-05 (D. Minn. 1988). The lone Georgia case to address the issue appears
to have sided with the latter group. It held that a claim for conversion was preempted by the
GTSA only to the extent it involved a trade secret. Tronitec, Inc. v. Shealy, 547 S.E.2d 749, 755
(Ga. Ct. App. 2001).
       12
          Tronitec involved an allegation for the conversion of trade secret information and
personal property. The appellate court held that personal property (a personal computer) is not a
trade secret, and thus the claim for conversion, to the extent based on the personal property, was
not based on a trade secret.

                                                31
relationship and duty of good faith, unjust enrichment, quantum meruit,

misappropriation of a trade secret, or breach of contract, is based upon a trade

secret.13 So, even if PKM is correct that information outside the scope of a trade

secret is not preempted under Georgia law, PKM’s four claims at issue are clearly

“based” upon a trade secret, and thus are superceded by the GTSA. See Powell

Products, Inc. v. Marks, 948 F. Supp. 1469, 1474 (D. Colo. 1996) (citing Roger M.

Milgrim, Milgrim on Trade Secrets, § 1.01[4], at 1-68.14 (1996)) (Preemption is

appropriate where “other claims are no more than a restatement of the same

operative facts which would plainly and exclusively spell out only trade secret

misappropriation”).14



       13
           The complaint makes this fact abundantly clear. Every count asserts the same exact
basis for relief: “Coke utilized confidential information from Penalty Kick relating to the Magic
Windows Label Technology in Coke’s La Ventana Magica promotion.” (The only difference is
that Count 1 (conversion) says “used” instead of “utilized.”) Given that PKM at all times argues
that Magic Windows is a trade secret and does not at any point in this case distinguish
confidential information from trade secret information, the only inference is that PKM was
referring to the same confidential information in each of its claims. In other words, PKM’s
claims are all based on the same facts that comprise the trade secret misappropriation claim.
       14
            See also the Restatement (Third) of Unfair Competition 3d § 40 cmt. a (1995), which
provides:
                 The rules stated in this Section [addressing the appropriation of
                 trade secrets] are applicable to common law actions in tort or
                 restitution for the appropriation of another’s trade secret, however
                 denominated, including actions for “misappropriation,”
                 “infringement,” or “conversion” of a trade secret, actions for
                 “unjust enrichment” based upon the unauthorized use of a trade
                 secret, and actions for “breach of confidence” in which the subject
                 matter of the confidence is a trade secret.

                                                  32
       We therefore agree with the district court’s holding that PKM’s claims for

conversion, breach of a confidential relationship and duty of good faith, unjust

enrichment, and quantum meruit are superseded by the GTSA.



                                             IV.

       We have yet to address PKM’s remaining count – the claim for breach of

contract.15 PKM complains that Coca-Cola violated the Non-Disclosure

Agreement by disclosing confidential information to ITW which then used the

information to make the Magic Windows labels. Coca-Cola responds by arguing

that the agreement explicitly negated its obligation of confidence upon the

occurrence of certain events. Specifically, Coca-Cola agrees with the ruling of the

district court: Coca-Cola did not breach the Non-Disclosure Agreement because,

pursuant to the Agreement’s provision allowing it to disclose information that “at

the time of disclosure, is available to the public” or “is rightfully received from a

third party,” Coca-Cola rightfully received the Magic Windows concept from

BrightHouse and used bottle labels independently developed by ITW. The record

clearly supports the district court’s ruling.

       As we mentioned above, in February of 1996, the parties executed a Non-

       15
         As we note supra note 9, Coca-Cola’s contractual obligations are separate and
independent from those imposed under the GTSA. O.C.G.A. § 10-1-767(b)(1).

                                              33
Disclosure Agreement in which each party agreed not to disclose to any third party

confidential information shared during discussions regarding Magic Windows.

The agreement, however, also stipulated that there was “no obligation to maintain

in confidence any information” that (1) “at the time of disclosure is available to the

public”; (2) “is rightfully received from a third party”; or (3) Coca-Cola could

“establish was subsequently developed independently by [Coca-Cola or its

subsidiaries or affiliates] independently of any disclosure” by PKM. The record is

clear that Coca-Cola meets these three stipulations. The evidence indicates that

ITW independently developed its label without any disclosure of PKM’s trade

secrets. The evidence also indicates that most of the concepts PKM claims as a

trade secret were available to the public at the time of its negotiations with Coca-

Cola, and even if they were not available, Coca-Cola rightfully received all of

PKM’s concepts from BrightHouse. Consequently, PKM fails to provide evidence

that Coca-Cola breached the Non-Disclosure Agreement.



                                          V.

      For the foregoing reasons, the judgment of the district court is AFFIRMED.



      SO ORDERED.


                                          34
35